THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), NOR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND HAS BEEN TAKEN FOR INVESTMENT PURPOSES ONLY. IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED. FIRST AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE $10,000 January 31, 2007 Las Vegas, NV This First Amended and Restated Convertible Promissory Note (the “First Restated Note” or “this Note”) is hereby issued by Language Access Network, Inc., a Nevada corporation (“Borrower”) to Edward F. Panos (“Lender”). This Note amends and restates in its entirety that certain Convertible Demand Promissory Note dated December 30, 2005 in the principal amount of $10,000.00 (the “Original Note”). For Value Received, Borrower hereby unconditionally promises to pay to the order of Lender in lawful money of the United States of America and in immediately available funds, the aggregate principal sum of up to $10,000.00, or, if less, the aggregate principal amount of the borrowing outstanding (the “Principal Amount”) together with accrued and unpaid interest thereon in the amount of 10% per annum until maturity. Interest shall be computed on the basis of a 365-day year or 366-day year as applicable, and actual days lapsed. This Note shall mature three (3) years from the date of issuance (the “Maturity Date”). 1. Repayment. The outstanding Principal Amount and all interest accrued thereon shall be payable on the Maturity Date, unless Borrower defaults pursuant to Section 3 below or Lender decides to convert this Note into shares of common stock pursuant to Section 4 below. Borrower may at any time and from time to time prepay the Principal Amount, in whole or in part, without premium or penalty. 2. Place of Payment; Application of Payments. All amounts payable hereunder shall be payable to Lender on the Maturity Date in United States dollars at such bank account as shall be designated by Lender in immediately available funds. Payment on this Note shall be applied first to any expenses of collection, then to accrued interest, and thereafter to the outstanding Principal Amount hereof. 3. Default. Upon the occurrence of an Event of Default, the unpaid Principal Amount, all unpaid accrued interest thereon and all other amounts owing hereunder may, at the option of Lender, become immediately due and payable to Lender. An Event of Default occurs upon any of the following: (a) if Borrower is not able to pay the Principal Amount of the note along with all interest accrued on the Maturity Date; (b) if any other note holder calls in a note prior to the Maturity Date and the Borrower cannot pay the principal and all accrued interest of that note; (c) if the Borrower becomes unable to pay its debts to vendors as they become due; or (d) the Borrower's insolvency, assignment for the benefit of creditors, application for or appointment of a receiver, filing of a voluntary or involuntary petition under any provision of the United States Bankruptcy Code or amendments hereto or any other United States federal or state statute affording relief to debtors; or there shall be commenced against the Borrower any such proceeding or filed against the Borrower any such application or petition which proceeding, application or petition is not dismissed or withdrawn within sixty (60) days of commencement or filing as the case may be. 4. Conversion. Borrower may, at its option, at any time after an Event of Default, upon thirty (30) days written notice to Borrower, which time will allow Borrower to cure the default, but prior to payment in full of any outstanding principal and interest payments on this Note, convert all or any portion of the Note into shares of the
